                    EXHIBIT C




Case 3:20-cv-00641 Document 21-3 Filed 08/28/20 Page 1 of 3 PageID #: 278
        RAMSEY
        S   O   L   U   T   I   O   N   S
                                                July 3,2020




VIA EMAIL AND OVERNIGHT COURIER
Gaylord Palms Resort & Convention Center
Attn: Mike Stengel
Senior Vice President
Gaylord Hotels Operations and Marriott's Convention Hotel Strategy
10400 Fernwood Road
Bethesda, MD 20817


       RE: Agreement between The Lampo Group,LLC d/b/a Ramsey Solutions("Ramsey")and
Gaylord Palms Resort & Convention Center ("Gaylord") dated as of September 29,2017,as amended

Dear Mr.Stengel:

I am writing to provide formal notice of termination of the Agreement.The global COVID-19 pandemic
and the inadequate responses of Osceola County,the State of Florida, and Gaylord to that pandemic
have created a change in circumstance which now renders the provision of the first-class guest and
conference event experience that the parties contracted for under the Agreement an impossibility.

Ramsey is greatly disappointed that it has been forced to take this action,especially in light of the
numerous and diligent efforts it undertook in recent weeks to suggest to Gaylord reasonable
accommodations to try and best approximate the guest and conference event experience originally
contracted for.

Ramsey formally requests the return of all funds that it has paid Gaylord under the Agreement. Ramsey
requires the return of these funds by no later than July 10,2020.

Given the longstanding relationship Ramsey has had with Gaylord,during which it has paid Gaylord
many millions of dollars, it is Ramsey's expectation that Gaylord will promptly comply with its request.
Should Gaylord choose not to comply,Ramsey will pursue any and all remedies available to it at law,in
equity,and under the Agreement.

Thank you in advance for your prompt attention to this matter.

                                                 Sincerely,




                                                 Daniel E.Cortez
                                                 General Counsel
                                                 Ramsey Solutions




             RAMSEY SOLUTIONS 1011 Reams Fleming Blvd. I Franklin, TN 37064
            TOLL FREE 888.22.PEACE I LOCAL 615.371.8881 I DAVERAMSEY.COM
Case 3:20-cv-00641 Document 21-3 Filed 08/28/20 Page 2 of 3 PageID #: 279
      RAMSEY
      S   O   L   U   T    I   O   N   S




cc:   Veronique Lanthier
      Tatum Delia
      Britney Chandler




          RAMSEY SOLUTIONS 1 1011 Reams Fleming Blvd. I Franklin, TN 37064
          TOLL FREE 888.22.PEACE I LOCAL 615.371.8881 I DAVERAMSEY.COM
Case 3:20-cv-00641 Document 21-3 Filed 08/28/20 Page 3 of 3 PageID #: 280
